Filed 7/25/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 149







Jennifer Makelky, 		Plaintiff and Appellant



v.



Richard Makelky, 		Defendant and Appellee







No. 20100406







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Theresa Luan Kellington, 521 East Main Avenue, Suite 400, Bismarck, N.D. 58501, for plaintiff and appellant.



Richard Makelky, 4200 McKenzie Drive Southeast #107, Mandan, N.D. 58554, defendant and appellee; self-represented.

Makelky v. Makelky

No. 20100406



Per Curiam.

[¶1]	Jennifer Makelky appeals from a district court divorce judgment, arguing that the district court erred in awarding primary residential responsibility of the parties’ three minor children to Richard Makelky.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Carol Ronning Kapsner

Georgia Dawson, S.J.



[¶3]	The Honorable Georgia Dawson, S.J., sitting in place of Sandstrom, J., disqualified.